Pexxix, J.
This suit was brought by ten persons, in their full names, against the appellants, to restrain the collection of assessments in favor of the company to construct the road. They all had a community of interest in the suit, and all stayed in it till the end of the case and had a judg■ment in their favor restraining the company. No appeal was prayc%, nor has a superscdias been asked or granted. In the assignment of errors, only nine of the appellees are named. This is not a compliance with rule I of this court, which requires the full names of the parties to be set out.
The appeal is dismissed, at the costs of the appellants.